Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been prosecuted.
‘Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG. 1 ref # 100, FIG. 2 ref # 250, FIG. 4 ref # 400.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
In light of the specification the examiner is interpreting the term “out-of-band” to be “during an electronic application process, the customer can utilize their own mobile device to access the electronic application, complete the electronic application and submit the electronic application (see para 0019)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-12:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 13 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to receive an access to an application, the access sent to contact information, selecting the access, causing a verification to be generated and attaching the verification to the application for a new account.  The claimed limitations which under its broadest reasonable interpretation, covers performance of receiving an application and generating a verification for the intended use to submit the application for a new account.  Which when considered as a whole such concepts can be found in the abstract category of commercial and legal 
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process (1) provide contact information-insignificant extra solution activity that is not tied to any device, (2) to receive at a mobile device an access to an application for a new account –a common business practice of accessing applications using electronic devices as tools (3) access sent to contact information-insignificant solution of transmitting data (4) selecting the access to obtain an application – a common business practice using electronic devices as tools (5) causing a verification to be generated- a common business practice (6) attaching the electronic application for the intended use of submission for a new account- a common business practice.    The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the mobile device at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the determining steps.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   

In addition, when the claims are taken as a whole, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because claimed subject matter as a whole is directed toward accessing an application and generating a verification for the intended use of submitting the application for a new account.  The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of providing contact information, accessing and selecting an application, generating a verification for the intended use of submitting an application for a new account.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond that abstract idea is a mobile device that the abstract idea is acted upon. 
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a mobile device to receive an access for an application from a store electronic device and selecting the access at the mobile See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the terms “providing”, “receiving”, “sent”, “selecting”, “causing verification” and “attaching”... the recited functions can be achieved by any general purpose computer without special programming. None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data receiving, selecting, attaching is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) The ordering of the steps is therefore ordinary and conventional. The analysis conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. 
This is made clear by the specification that the mobile device and the functions claimed are conventional.  The specification in para 0018 recites that “access” refers to a data file sent in a text message, email, device to device communication such a NFC or the like.  The specification discloses in para 0019 and 0021, that the verification can be the contact information, customer identity obtained as POS.  The specification discloses the programming in para 0156 as program modules that include routines, programs, objects components, data structure that perform tasks.  The specification fails to provide any special programming features that could be found to be providing the needed significantly more.   
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-12 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been 
In reference to Claims 13-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to receive an access to an application, the access sent to contact information, selecting the access, causing a verification to be generated and attaching the verification to the application for a new account.  The claimed limitations which under its broadest reasonable interpretation, covers performance of receiving an application and generating a verification for the intended use to submit the application for a new account.  Which when considered as a whole such concepts can be found in the abstract category of commercial and legal interactions to form a contract for a new account.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process (1) to receive at a mobile device an access to an application for a new account –a common business practice of accessing applications using electronic devices as tools (2) access sent to contact information-insignificant solution of transmitting data (3) selecting the access to obtain an application – a common business practice using electronic devices as tools (4) causing a verification to be generated- a common business practice (5) attaching the electronic application for the intended use of submission for a new account- a common business practice.    The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the mobile device at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the determining steps.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
The combination of Limitations 1-2 are an insignificant extra solution activity of receiving information, access to an application and sending information for a customer.  The combination of limitations 3-4 is directed toward selecting access to an application and causing a verification to be generated- which is a common business practice.  The combination of limitations 1-2 and 3-4 is directed toward providing information and selecting an access to an application and generating a verification- common business 
In addition, when the claims are taken as a whole, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because claimed subject matter as a whole is directed toward accessing an application and generating a verification for the intended use of submitting the application for a new account.  The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of providing contact information, accessing and selecting an application, generating a verification for the intended use of submitting an application for a new account.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect data, compare data for authenticating a transaction.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond that abstract idea include a system comprising a memory storing instructions and one or more processors executing instructions–is purely functional and generic. Nearly every computer system will include a “memory storing instructions” and “one or more processors executing instructions” capable of performing the basic functions claimed (receive, sent, select, generated, attach) . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the abstract idea to a particular technological environment, that is, implemented via computers. Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a mobile device to receive an access for an application from a store electronic device and selecting the access at the mobile device See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the terms “providing”, “receiving”, “sent”, “selecting”, “causing verification” and “attaching”... the recited functions can be achieved by any general purpose computer without special programming. None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data receiving, selecting, attaching is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) The ordering of the steps is therefore ordinary and conventional. The analysis conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. 
This is made clear by the specification that the recited system, system elements and the functions claimed are conventional.  The specification in para 0015 recites the terms recited in the claim refer to actions that can be perform by a plurality of devices.  The specification recites that the computer system (see para 0103-0104, para 0111)  can be used to implement embodiments using present technology, without any dependents or requirements related to the combination of computer components of the system.  The specification fails to provide any special programming features that could be found to be providing the needed significantly more.   
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 14-20 these dependent claim have also been reviewed with the same analysis as independent claim 13. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 6; Claim 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0167208 A1 by Shi (Shi), and further in view of KR 2013/0139389 by Choi (Choi)

The examiner notes that the providing step is not tied to any technology and is so broadly claimed as to performed by any means including manual or by technology. 
In reference to Claim 1:
Shi teaches:
A method ((Shi) in at least Abstract) comprising:
providing a contact information for a customer to a store’s electronic device; receiving, at a customer’s mobile device and from the store’s electronic device, an access to an electronic application for a new account, the access sent to the contact information for the customer, the contact information for the customer being accessible by the customer’s mobile device ((Shi) in at least FIG. 1-2; para 0011-0012, para 0020, para 0022, para 0028, para 0032);
selecting the access at the customer’s mobile device to obtain the electronic application for the new account, the selecting of the access causing an out-of-band verification to be generated ((Shi) in at least para 0020 wherein the prior art teaches the user entering [selecting] the URL for access to website, para 0032 wherein the prior teaches another embodiment where the website receives user device ID and presents a QR code encoded with a URL of the merchant so that login page for account creation is presented); and
Shi does not explicitly teach:
attaching the out-of-band verification to the electronic application for the new account when the electronic application for the new account is submitted.
Choi teaches:
attaching the out-of-band verification to the electronic application for the new account when the electronic application for the new account is submitted ((Choi) in at least Abstract, para 0012, para 0033).
Both Shi and Choi are directed toward using mobile device apps in order to access opening account services (Choi – see para 0013).  Choi teaches the motivation of opening an account without needing to directing access the store to open an account and teaches the motivation of attaching with the application identifying information for verification of the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the application process of Shi to include attaching information as taught by Choi since Choi teaches the motivation of opening an account without needing to directing access the store to open an account and teaches the motivation of attaching with the application identifying information for verification of the user.
In reference to Claim 6:
The combination of Shi and Choi discloses the limitations of independent claim 1. 
Shi further discloses the limitations of dependent claim 6
The method of Claim 1 (see rejection of claim 1 above), 
wherein the access comprises: a web universal resource locator (URL) ((Choi) in at least para 0032 wherein the prior teaches another embodiment where the website receives user device ID and presents a QR code encoded with a URL of the merchant so that login page for account creation is presented); and
selecting the web URL causes a web browser on the customer’s mobile device to navigate to a web page containing the electronic application for the new account. ((Shi) in at least para 0020 wherein the prior art teaches the user entering [selecting] the URL for access to website, para 0032 wherein the prior teaches another embodiment where the website receives user device ID and presents a QR code encoded with a URL of the merchant so that login page for account creation is presented)
In reference to Claim 13:
Shi teaches:
A system ((Shi) in at least Abstract) comprising:
a memory storing instructions ((Shi) in at least para 0042-0043); and 
one or more processors, executing the instructions ((Shi) in at least para 0042-0043), to: 
receive, at a customer’s mobile device and from a store’s electronic device, an access to an electronic application for a new account, the access sent to a contact information provided by a customer, the contact information for the customer 
select the access, at the customer’s mobile device, to obtain the electronic application for the new account, the selection of the access causing an out-of-band verification to be generated((Shi) in at least para 0020 wherein the prior art teaches the user entering [selecting] the URL for access to website, para 0032 wherein the prior teaches another embodiment where the website receives user device ID and presents a QR code encoded with a URL of the merchant so that login page for account creation is presented); and
Shi does not explicitly teach:
attach the out-of-band verification to the electronic application for the new account when the electronic application for the new account is submitted.
Choi teaches:
attach the out-of-band verification to the electronic application for the new account when the electronic application for the new account is submitted. ((Choi) in at least Abstract, para 0012, para 0033).
Both Shi and Choi are directed toward using mobile device apps in order to access opening account services (Choi – see para 0013).  Choi teaches the motivation of opening an account without needing to directing access the store to open an account and teaches the motivation of attaching with the application identifying information for verification of the user.  It would have been obvious to one having ordinary skill at the 
In reference to Claim 15:
The combination of Shi and Choi discloses the limitations of independent claim 13.  Shi further discloses the limitations of dependent claim 15
The system of Claim 13 (see rejection of claim 13 above), where the one or more processors are further to: 
receive the access via a device-to device communication between the customer’s mobile device and the store’s electronic device, the contact information for the customer is a device identifier. ((Shi) in at least FIG. 2-4; Abstract; para 0006-0008, para 0012)
In reference to Claim 16:
The combination of Shi and Choi discloses the limitations of independent claim 13.  Shi further discloses the limitations of dependent claim 16.
The system of Claim 13, wherein the access is a web universal resource locator (URL), and where the one or more processors are (see rejection of claim 13 above) further to:
cause a web browser on the customer’s mobile device to navigate to a web page containing the electronic application for the new account when the web URL is .
Claim 2 and 4-5,  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0167208 A1 by Shi (Shi), in view of KR 2013/0139389 by Choi (Choi) as applied to claim 1 above, and further in view of US Pub No. 2020/0034818 A1 by Selfin et al. (Selfin)
In reference to Claim 2:
The combination of Shi and Choi discloses the limitations of independent claim 1. 
Shi further discloses the limitations of dependent claim 2
The method of Claim 1 (see rejection of claim 1 above), 
Shi does not explicitly teach:
wherein the store’s electronic device is selected from the group consisting of: a WiFi node, a beacon, an RFID node, a store’s mobile device, a point-of-sale computing device, and an associate’s mobile device.
Selfin teaches:
wherein the store’s electronic device is selected from the group consisting of: a WiFi node, a beacon, an RFID node, a store’s mobile device, a point-of-sale computing device, and an associate’s mobile device.((Selfin) in at least para 0049, para 0051)
Both Shi and Selfin utilizing the mobile device scanning a QR code which provides the merchant URL.  Selfin teaches the motivation of the QR code scanned at 
In reference to Claim 4:
The combination of Shi and Choi discloses the limitations of independent claim 1. 
Shi further discloses the limitations of dependent claim 4
The method of Claim 1 (see rejection of claim 1 above), further comprising:
providing a device identifier for the customer’s mobile device as the contact information for the customer ((Shi) in at least FIG. 1-2; para 0011-0012, para 0020, para 0022, para 0028, para 0032); and
Shi does not explicitly teach:
receiving the access via a device-to device communication between the customer’s mobile device and the store’s electronic device.
Selfin teaches:
receiving the access via a device-to device communication between the customer’s mobile device and the store’s electronic device. .((Selfin) in at least para 0049, para 0051)
Both Shi and Selfin utilizing the mobile device scanning a QR code which provides the merchant URL.  Selfin teaches the motivation of the QR code scanned at the provider terminal so that the merchant may generate a dedicated link for the consumer.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the scanning of the QR code at the website of the provider of Shi to be the scanning of the QR code at the provider terminal of Selfin since Selfin teaches the motivation of the QR code scanned at the provider terminal so that the merchant may generate a dedicated link for the consumer.
In reference to Claim 5:
The combination of Shi and Choi discloses the limitations of independent claim 1. 
Shi further discloses the limitations of dependent claim 5
The method of Claim 4 (see rejection of claim 4 above), 
Shi does not explicitly teach:
wherein the device-to-device communication is selected from the group consisting of: a data exchange, a hotspot interaction with the store’s electronic device, a WiFi communication, and a near field communication (NFC).
Selfin teaches:
wherein the device-to-device communication is selected from the group consisting of: a data exchange, a hotspot interaction with the store’s electronic device, a WiFi communication, and a near field communication (NFC). .((Selfin) in at least para 0003, para 0036, para 0041, para 0049, para 0051)
Both Shi and Selfin utilizing the mobile device scanning a QR code which provides the merchant URL.  Selfin teaches the motivation of the QR code scanned at .
Claim 3 with respect to claim 1 above, Claim 14 with respect to claim 13 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0167208 A1 by Shi (Shi), in view of KR 2013/0139389 by Choi (Choi), and further in view of US Pub No. 2018/0150832 A1 by  Badal-Badalian et al (Badal)
In reference to Claim 3:
The combination of Shi and Choi discloses the limitations of independent claim 1. 
Shi further discloses the limitations of dependent claim 3
The method of Claim 1 (see rejection of claim 1 above), further comprising:
Shi does not explicitly teach:
providing a telephone number of the customer’s mobile device as the contact information for the customer; and
receiving the access via a mobile telephone network communication sent to the telephone number of the customer’s mobile device.
Badal teaches:
providing a telephone number of the customer’s mobile device as the contact information for the customer ((Badal) in at least para 0160); and
receiving the access via a mobile telephone network communication sent to the telephone number of the customer’s mobile device ((Badal) in at least para 0160)
Both Shi and Badal teach providing contact information.  The prior art Shi contained contact information (email) which differed from the claimed contact information by the substitution of some other type of contact information with a telephone number.  The prior art Badal provides evidence that the substituted contact information and their functions were known in the art.  Therefore, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Badal further provides the motivation of the user entering identifying information such as a phone number so that the merchant can send a text message to the customer with data that would have been in a QR code.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the scanning of the QR code of Shi to include texting the QR code information to the telephone number as taught by Badal since Badal further provides the motivation of the user entering identifying information such as a phone number so that the merchant can send a text message to the customer with data that would have been in a QR code
In reference to Claim 14:
The combination of Shi and Choi discloses the limitations of independent claim 13.  Shi further discloses the limitations of dependent claim 14

Shi does not explicitly teach:
receive the access via a mobile telephone network communication sent to a telephone number of the customer’s mobile device, the telephone number being the contact information for the customer.
Badal teaches:
receive the access via a mobile telephone network communication sent to a telephone number of the customer’s mobile device, the telephone number being the contact information for the customer. ((Badal) in at least para 0160)
Both Shi and Badal teach providing contact information.  The prior art Shi contained contact information (email) which differed from the claimed contact information by the substitution of some other type of contact information with a telephone number.  The prior art Badal provides evidence that the substituted contact information and their functions were known in the art.  Therefore, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Badal further provides the motivation of the user entering identifying information such as a phone number so that the merchant can send a text message to the customer with data that would have been in a QR code.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the scanning of the QR code of Shi to include texting the 
Claim 7 with respect to claim 1 above, Claim 17 with respect to claim 13 above, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0167208 A1 by Shi (Shi), in view of KR 2013/0139389 by Choi (Choi), and further in view of US Pub No. 2018/0181951 A1 by Goldfinger et al. (Goldfinger)
In reference to Claim 7:
The combination of Shi and Choi discloses the limitations of independent claim 1. 
Shi further discloses the limitations of dependent claim 7
The method of Claim 1 (see rejection of claim 1 above), 
Shi does not explicitly teach:
wherein the access comprises: a link to an app for the customer’s mobile device; and
selecting the link causes the customer’s mobile device to queue the app for downloading to the customer’s mobile device, the app comprising the electronic application for the new account.
Goldfinger teaches:
wherein the access comprises: a link to an app for the customer’s mobile device ((Goldfinger) in at least para 0129); and
selecting the link causes the customer’s mobile device to queue the app for downloading to the customer’s mobile device, the app comprising the electronic application for the new account ((Goldfinger) in at least para 0129).
Both Shi and Goldfinger are directed toward providing URL to provide links to open accounts.  Goldfinger teaches the motivation of downloading an installation program for implementation of a new account for services.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process for accessing url for opening an account of Shi to include downloading an application for a new account as taught by Goldfinger since Goldfinger teaches the motivation of downloading an installation program for implementation of a new account for services.  
In reference to Claim 17:
The combination of Shi and Choi discloses the limitations of independent claim 13.  Shi further discloses the limitations of dependent claim 17.
The system of Claim 13, wherein the access is a link to an app for the customer’s mobile device, and where the one or more processors (see rejection of claim 13 above) are further to:
Shi does not explicitly teach:
cause the customer’s mobile device to queue the app for downloading to the customer’s mobile device when the link is selected, the app comprising the electronic application for the new account.
Goldfinger teaches:
cause the customer’s mobile device to queue the app for downloading to the customer’s mobile device when the link is selected, the app comprising the electronic application for the new account ((Goldfinger) in at least para 0129).
Both Shi and Goldfinger are directed toward providing URL to provide links to open accounts.  Goldfinger teaches the motivation of downloading an installation program for implementation of a new account for services.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process for accessing url for opening an account of Shi to include downloading an application for a new account as taught by Goldfinger since Goldfinger teaches the motivation of downloading an installation program for implementation of a new account for services.  
Claim 8 with respect to claim 1 above, Claim 18 with respect to claim 13 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0167208 A1 by Shi (Shi), in view of KR 2013/0139389 by Choi (Choi), and further in view of US Patent No. 10,262,318 B1 by Cronin (Cronin)
In reference to Claim 8:
The combination of Shi and Choi discloses the limitations of independent claim 1. 
Shi further discloses the limitations of dependent claim 8
The method of Claim 1 (see rejection of claim 1 above), wherein the access comprises:
Shi does not explicitly teach:
an electronic copy of the electronic application for the new account; and 
selecting the electronic copy causes the electronic application for the new account to be opened on a display of the customer’s mobile device.
Cronin teaches:
an electronic copy of the electronic application for the new account ((Cronin) in at least Col 2 lines 1-8); and 
selecting the electronic copy causes the electronic application for the new account to be opened on a display of the customer’s mobile device ((Cronin) in at least Col 2 lines 1-8).
Both Shi and Cronin are directed toward a link that directs a user of a mobile device to an application for an account.  Cronin teaches the motivation of displaying the application in order to allow the user to complete the account application.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process for accessing url for opening an account of Shi to include selecting an electronic application for display as taught by Cronin since Cronin teaches the motivation of displaying the application in order to allow the user to complete the account application.
In reference to Claim 18:
The combination of Shi and Choi discloses the limitations of independent claim 13.  Shi further discloses the limitations of dependent claim 18
The system of Claim 13, wherein the access is an electronic copy of the electronic application for the new account, and where the one or more processors (see rejection of claim 13 above) are further to:
Shi does not explicitly teach:
cause the electronic application for the new account to be opened on a display of the customer’s mobile device when the electronic copy is selected.
Cronin teaches:
cause the electronic application for the new account to be opened on a display of the customer’s mobile device when the electronic copy is selected. ((Cronin) in at least Col 2 lines 1-8).
Both Shi and Cronin are directed toward a link that directs a user of a mobile device to an application for an account.  Cronin teaches the motivation of displaying the application in order to allow the user to complete the account application.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process for accessing url for opening an account of Shi to include selecting an electronic application for display as taught by Cronin since Cronin teaches the motivation of displaying the application in order to allow the user to complete the account application.
Claim 9-12 with respect to claim 1 above, Claim 19-20 with respect to claim 13 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0167208 A1 by Shi (Shi), in view of KR 2013/0139389 by Choi (Choi), and further in view of US Pub. No. 2019/0043126 A1 by Billman et al. (Billman)
In reference to Claim 9:
The combination of Shi and Choi discloses the limitations of independent claim 1. 
Shi further discloses the limitations of dependent claim 9

Shi does not explicitly teaches:
accessing a memory on the customer’s mobile device;
obtaining a customer identification information from said memory; and 
prefilling at least a portion of the electronic application for the new account with the customer identification information.
Billman teaches:
accessing a memory on the customer’s mobile device ((Billman) in at least para 0020, para 0084);
obtaining a customer identification information from said memory ((Billman) in at least para 0020, para 0084); and 
prefilling at least a portion of the electronic application for the new account with the customer identification information ((Billman) in at least para 0016, para 0020-0021).
Both Shi and Billman are directed toward applications for account provided electronically using a mobile device.  Billman teaches the motivation of accessing the mobile device memory and pre-filling the application form in order to reduce the workflow of the user to allow the process to flow faster and reduce user form abandonment.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the application process for new accounts of Shi to include pre-filling process of the application form of Billman since 
In reference to Claim 10:
The combination of Shi and Choi discloses the limitations of independent claim 1. 
Shi further discloses the limitations of dependent claim 10
The method of Claim 1 (see rejection of claim 1 above), further comprising:
Shi does not explicitly teach:
receiving a store device location information for the store’s electronic device with the access;
obtaining a customer’s mobile device location information for the customer’s mobile device when the access is received at the customer’s mobile device;
determining a distance between the store device location information and the customer’s mobile device location information; and
performing a fraud risk determination based on a result of the determined distance,
the fraud risk determination resulting in a lower fraud risk when the determined distance is within a predefined distance, and
the fraud risk determination resulting in a higher fraud risk when the determined distance is outside the predefined distance.
Billman teaches:
receiving a store device location information for the store’s electronic device with the access ((Billman) in at least para 0013, para 0015, para 0019-0020, para 0059);
obtaining a customer’s mobile device location information for the customer’s mobile device when the access is received at the customer’s mobile device ((Billman) in at least abstract, para 0012-0013, para 0030, para 0059);
determining a distance between the store device location information and the customer’s mobile device location information ((Billman) in at least para 0012-0013, para 0023, para 0030, para 0059); and
performing a fraud risk determination based on a result of the determined distance, the fraud risk determination resulting in a lower fraud risk when the determined distance is within a predefined distance, and the fraud risk determination resulting in a higher fraud risk when the determined distance is outside the predefined distance ((Billman) in at least FIG. 3-4; para 0027, para 0059, para 0087-0090).
Both Shi and Billman are directed toward applications for account provided electronically using a mobile device.  Billman teaches the motivation of determining location and distance parameters in order to determine risk assessment to determine whether there is conflicting location information.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the application process for new accounts of Shi to include the locational data and risk assessment as taught by Billman since Billman teaches the motivation of determining location and distance parameters in order to determine risk assessment to determine whether there is conflicting location information.
In reference to Claim 11:
The combination of Shi and Choi discloses the limitations of independent claim 1. 
Shi further discloses the limitations of dependent claim 11
The method of Claim 1 (see rejection of claim 1 above), further comprising:
Shi does not explicitly teach:
receiving, with the access, a store’s electronic device location information for the store’s electronic device;
receiving, with the access, a store location for a store associated with the store’s electronic device;
determining a distance between the store’s electronic device location information and the store location; and
performing a fraud risk determination based on a result of the determined distance,
the fraud risk determination resulting in a lower fraud risk when the determined distance is within a predefined distance, and
the fraud risk determination resulting in a higher fraud risk when the determined distance is outside the predefined distance.
Billman teaches:
receiving, with the access, a store’s electronic device location information for the store’s electronic device ((Billman) in at least para 0013, para 0015, para 0019-0020, para 0059);
receiving, with the access, a store location for a store associated with the store’s electronic device ((Billman) in at least para 0013, para 0015, para 0019-0020, para 0059);
determining a distance between the store’s electronic device location information and the store location ((Billman) in at least para 0012-0013, para 0023, para 0030, para 0059); and
performing a fraud risk determination based on a result of the determined distance, the fraud risk determination resulting in a lower fraud risk when the determined distance is within a predefined distance, and the fraud risk determination resulting in a higher fraud risk when the determined distance is outside the predefined distance ((Billman) in at least FIG. 3-4; para 0027, para 0059, para 0087-0090).
Both Shi and Billman are directed toward applications for account provided electronically using a mobile device.  Billman teaches the motivation of determining location and distance parameters in order to determine risk assessment to determine whether there is conflicting location information.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the application process for new accounts of Shi to include the locational data and risk assessment as taught by Billman since Billman teaches the motivation of determining location and distance parameters in order to determine risk assessment to determine whether there is conflicting location information.
In reference to Claim 12:
The combination of Shi and Choi discloses the limitations of independent claim 1. 
Shi further discloses the limitations of dependent claim 12

Shi does not explicitly teach:
receiving, with the access, a store’s electronic device location information for the store’s electronic device;
receiving, with the access, a store location for a store associated with the store’s electronic device;
obtaining a customer’s mobile device location information for the customer’s mobile device when the access is received at the customer’s mobile device;
determining a distance between the store device location information, the store location, and the customer’s mobile device location information; and
performing a fraud risk determination based on a result of the determined distance, the fraud risk determination resulting in a lower fraud risk when the determined distance is within a predefined distance, and the fraud risk determination resulting in a higher fraud risk when the determined distance is outside the predefined distance.
Billman teaches:
receiving, with the access, a store’s electronic device location information for the store’s electronic device ((Billman) in at least para 0013, para 0015, para 0019-0020, para 0059);
receiving, with the access, a store location for a store associated with the store’s electronic device ((Billman) in at least para 0013, para 0015, para 0019-0020, para 0059);
obtaining a customer’s mobile device location information for the customer’s mobile device when the access is received at the customer’s mobile device ((Billman) in at least abstract, para 0012-0013, para 0030, para 0059);
determining a distance between the store device location information, the store location, and the customer’s mobile device location information ((Billman) in at least para 0012-0013, para 0023, para 0030, para 0059); and
performing a fraud risk determination based on a result of the determined distance, the fraud risk determination resulting in a lower fraud risk when the determined distance is within a predefined distance, and the fraud risk determination resulting in a higher fraud risk when the determined distance is outside the predefined distance. ((Billman) in at least FIG. 3-4; para 0027, para 0059, para 0087-0090).
Both Shi and Billman are directed toward applications for account provided electronically using a mobile device.  Billman teaches the motivation of determining location and distance parameters in order to determine risk assessment to determine whether there is conflicting location information.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the application process for new accounts of Shi to include the locational data and risk assessment as taught by Billman since Billman teaches the motivation of determining location and distance parameters in order to determine risk assessment to determine whether there is conflicting location information.
In reference to Claim 19:
The combination of Shi and Choi discloses the limitations of independent claim 13.  Shi further discloses the limitations of dependent claim 19

Shi does not explicitly teach:
access a memory on the customer’s mobile device;
obtain a customer’s identification information from said memory; and prefill at least a portion of the electronic application for the new account with the customer identification information.
Billman teaches:
access a memory on the customer’s mobile device ((Billman) in at least para 0020, para 0084);
obtain a customer’s identification information from said memory; and prefill at least a portion of the electronic application for the new account with the customer identification information ((Billman) in at least para 0016, para 0020-0021).
Both Shi and Billman are directed toward applications for account provided electronically using a mobile device.  Billman teaches the motivation of accessing the mobile device memory and pre-filling the application form in order to reduce the workflow of the user to allow the process to flow faster and reduce user form abandonment.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the application process for new accounts of Shi to include pre-filling process of the application form of Billman since Billman teaches the motivation of accessing the mobile device memory and pre-
In reference to Claim 20:
The combination of Shi and Choi discloses the limitations of independent claim 13.  Shi further discloses the limitations of dependent claim 20
The system of Claim 13 (see rejection of claim 13 above), where the one or more processors are further to: 
Shi does not explicitly teach:
receive a store device’s location information for the store’s electronic device with the access ((Billman) in at least para 0013, para 0015, para 0019-0020, para 0059);
obtain a customer’s mobile device location information for the customer’s mobile device when the access is received at the customer’s mobile device ((Billman) in at least abstract, para 0012-0013, para 0030, para 0059);
determine a distance between the store device location information and the customer’s mobile device location information ((Billman) in at least para 0012-0013, para 0023, para 0030, para 0059); and
perform a fraud risk determination based on a result of the determined distance, the fraud risk determination resulting in a lower fraud risk when the determined distance is within a predefined distance, and the fraud risk determination resulting in a higher fraud risk when the determined distance is outside the predefined distance. ((Billman) in at least FIG. 3-4; para 0027, para 0059, para 0087-0090).
Both Shi and Billman are directed toward applications for account provided electronically using a mobile device.  Billman teaches the motivation of determining location and distance parameters in order to determine risk assessment to determine whether there is conflicting location information.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the application process for new accounts of Shi to include the locational data and risk assessment as taught by Billman since Billman teaches the motivation of determining location and distance parameters in order to determine risk assessment to determine whether there is conflicting location information.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2018/0146374 A1 by Golan et al; US Pub No. 2011/0251848 A1 by Alameddine et al; US Pub No. 2003/0236867 A1 by Natsuno et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY M GREGG/Examiner, Art Unit 3697